Case: 13-3008   Document: 7      Page: 1   Filed: 11/28/2012




         NOTE: This order is nonprecedential.

  Wniteb ~tate~ Qtourt of ~peaI~
      for tbe jfeberaI (!Circuit

                  DONNA R. CAMP,
                     Petitioner,

                            v.
     DEPARTMENT OF VETERANS AFFAIRS,
               Respondent.


                       2013-3008


   Petition for review of the Merit Systems Protection
Board in case no. SF0752120714-I-1.


                     ON MOTION


                      ORDER
   Donna R. Camp moves for leave to proceed in forma
pauperIs.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3008   Document: 7   Page: 2   Filed: 11/28/2012




DONNA CAMP v. DVA                                     2
                                FOR THE COURT


                               /s/ Jan Horbaly
                               Jan Horbaly
                               Clerk

824